This appeal is from the Jackson County Court. Act No. 647, Local Acts of Alabama, 1939, Section 29, page 375.
Trial below was without a jury and resulted in the conviction of appellant for a violation of the prohibition law. According to the testimony of the agent of the Alcoholic Beverage Control Board, witness for the prosecution, she was guilty. Her evidence tended to support her claim of innocence.
It was within the province of the trial court, who saw and heard the witnesses, to appraise their testimony. The weight and credibility of the evidence, under such circumstances, were exclusively for that court. Winchester v. State, ante, p. 26,200 So. 571; Northington v. State, ante, p. 48, 200 So. 570.
We cannot say that the conclusion of the trial court was clearly wrong or so contrary to the weight of the evidence as to be manifestly unjust, so the judgment is affirmed. 7 Alabama Digest, Criminal Law, 1159(2).
Affirmed.